NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

CEDRIC HOUSTON,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-3996
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 17, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Manatee County; Edward Nicholas,
Judge.



PER CURIAM.

              Affirmed. See Johnson v. State, 974 So. 2d 363 (Fla. 2008); Logan v.

State, 846 So. 2d 472 (Fla. 2003); Harris v. State, 818 So. 2d 567 (Fla. 2d DCA 2002).



KELLY, VILLANTI, and BADALAMENTI,JJ., Concur.